Case 2:13-cr-00120-JMA Document 611 Filed 12/22/20 Page 1 of 2 PageID #: 12955




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                                   -against-                              13-CR-120 (JMA)

SCOTT DOUMAS,

                           Defendant.
                                                                                           FILED
----------------------------------------------------------------------X                    CLERK
APPEARANCES:
                                                                                 12/22/2020 9:14 am
Linda I. Marks                                                                      U.S. DISTRICT COURT
U.S. Department of Justice                                                     EASTERN DISTRICT OF NEW YORK
Consumer Protection Branch                                                          LONG ISLAND OFFICE
P.O. Box 386
Washington, DC 20044
       Attorney for the United States

Peter J. Tomao
600 Old Country Road
Suite 328
Garden City, NY 11530
        Attorney for Defendant Scott Doumas

AZRACK, United States District Judge:

        On May 28, 2020, defendant Scott Doumas (“Defendant”) moved for compassionate

release following the onset of the COVID-19 pandemic. (ECF Nos. 582.) Though the Court

denied his motion because the Section 3553(a) sentencing factors weighed against granting him

compassionate release, the application was denied “without prejudice to its renewal should

Defendant’s condition or the situation at his facility materially worsen.” (Id. at 7.)

        Several months later, Defendant has again moved for compassionate release. (ECF No.

604.) Because of increasing cases at his facility and his own positive test, Defendant argues that

the Section 3553(a) factors now weigh in favor of granting the motion. The Court has considered

Defendant’s arguments and the government’s response and finds that the updated situation does
Case 2:13-cr-00120-JMA Document 611 Filed 12/22/20 Page 2 of 2 PageID #: 12956




not alter the Court’s prior analysis of the Section 3553(a) factors. (ECF No. 589 at 6-7.)

Accordingly, Defendant’s motion is DENIED without prejudice.

SO ORDERED.

Dated: December 22, 2020
       Central Islip, New York

                                                  /s/ (JMA)
                                                JOAN M. AZRACK
                                                UNITED STATES DISTRICT JUDGE




                                            2
